DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendments filing on 01/04/2021.
Applicant’s cancelation of claims 4-5 and 8-9 is acknowledged and require no further examining.  Claim 1-3, 6-7, and 10-13 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “controller operates the conveying system to move the trayed food product back to the input station” renders claim 6 vague and indefinite because it is unclear conveying system moves the trayed food back.  The conveying system is interpreted to process more than one tray at a time.  It is unclear how the 
Claim 7 is dependent of claim 6 respectively and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Takamura (5115620) in view of reference Carter (3908815).
Regarding claim 10, Takamura discloses a wrapping machine for wrapping trayed food products (112), comprising:
a wrap station (240) at which trayed food products (112) are wrapped;
a film dispensing station (230) for drawing out film (35) over trayed food products (112) at the wrap station (240);
a conveying system (210) for moving trayed food products (112) along a defined path from an input station (see Figure 2 below) to the wrap station (240);
a controller (29) operatively connected to operate the conveying system (15), components of the film dispensing station (230) and components of the wrap station (2), and

wherein the controller (29) is configured to monitor state times associated with operation of the components over time and to wrap trays at a slower rate based on sensed condition.
(Figures 2, 13a-13e and Column 9 lines 26-44, Column 10 lines 67-68 through Column 11 lines 1-7, Column 12 lines 46-59, Column 13 lines 51-61, Column 16 lines 57-64, Column 17 lines 45-57)
[AltContent: arrow][AltContent: textbox (Input Station)][AltContent: textbox (Takamura)]
    PNG
    media_image1.png
    404
    729
    media_image1.png
    Greyscale

However, Takamura does not disclose identify when a state time of one of components degrades beyond a set amount.
Carter disclose a speed control system configured to identify when operating speed of a station degrades beyond a set amount and to slow down the operating speed of the other stations. (Column 5 lines 30-50, Column 6 lines 26-33)
.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over reference Takamura (5115620) in view of reference Carter (3908815) as applied to claim 10 above, and further in view of reference Errasti Iriarte (EP 1036738).
Regarding claim 11, Takamura modified by Carter disclose the claimed invention as stated above but do not disclose a first wrap type and a second wrap type, wherein the second wrap type is different than the first wrap type.
Errasti Iriarte disclose a wrapping machine comprising two rolls (5) each with a particular type and size of film.  (Figure 1 and Column 7 lines 29-32)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Takamura by incorporating the two different rolls of film since column 7 lines 31-32 of Errasti Iriarte states such a modification would allow the system to choose what type of film to wrap the product with.
Regarding claim 12, Errasti Iriarte discloses the film that is chosen to be used in accordance with the length of the product to be wrapped. (Column 7 lines 31-32)

Regarding claim 13, Takamura discloses the film will require different amount of time for wrapping at different temperatures. (Column 17 lines 45-57)  Different types of film are interpreted to require different amount of time for wrapping at the same temperatures.
Errasti Iriarte disclose the two rolls (5) each comprise a particular type and size of film.  (Column 7 lines 29-32)
Therefore, when modifying Takamura by Carter and Errasti Iriarte, the second wrap type is different from the first type at least based upon target wrap speed.

Allowable Subject Matter
Claims 1-3 are allowed.

Claims 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The Amendments filed on 01/04/2021 have been entered.  Applicant’s cancelation of claims 4-5 and 8-9 is acknowledged and require no further examining.  Claim 1-3, 6-7, and 10-13 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), Examiner finds the arguments not persuasive.  Claims 1 and 6 were rejected under 35 U.S.C. 112(b).  Applicant’s amendments amended claim 1 but did not amend claim 6.  Therefore, the 112(b) toward claim 6 is maintained.
Furthermore, claims 1 and 6 disclose a wrapping machine for warping a trayed food product.  Claims 1 and 6 do not explicitly disclose the wrapping machine only wraps a single trayed food product at a time.  Therefore, claims 1 and 6 are not considered to only expressly refer to single trayed item.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Takamura (5115620) modified by reference Carter (3908815), Examiner finds the arguments not persuasive.
Applicant states:
However, this interpretation of the disclosure of Carter is incorrect.  Carter discloses adjusting the speed of operation between low speed and high speed or visa versa based upon the output of bottler detector 18.  Thus, it is the presence or absence of an adequate supply of bottles to the labeler that is used for purpose of speed adjustment, not the state time of any components of the system.

On column 5 lines 46-58 and column 6 lines 12-25 of Carter, the control circuit includes a detector (18) and a timer (T), wherein the detector detects a bottle and the timer measures the amount of time between detected bottles.  As long as the measured amount of time between detected bottles stays below a threshold, the speed of the downstream station is unchanged.  When the measured amount of time between 
Therefore, when modifying Takamura in view of Carter, the person of ordinary skill in the art would be motivated to modifying the controller of Takamura by incorporating the steps of identifying degrading operation speed and slowing down the operating speed of stations as taught by Carter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731